DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/11/21 have been fully considered but they are not persuasive. 
In regards to applicant’s arguments that Table 1 and Table 2 of the disclosure that exemplify specific compounds and thus provide support for the as deleted negative limitation of claim 13; the Office does not find this argument convincing because specific species do not provide support for excluding a genus that was not mentioned.
In regards to applicant’s arguments that proposed amendments overcome the current rejections; applicant is advised that the proposed amendments will require further search and consideration and thus have not been entered and said arguments are therefore moot at this time.
In regards to applicant’s argument that the claimed concentrations provide evidence of unexpected results; the Office does not find this argument convincing because 
In regards to applicant’s argument that the invention differs from the ‘175 reference because it does not require the two polyepoxides selected from aliphatic polyepoxides and thus ‘175 does not render the instant claims obvious; this argument is not found convincing because claims 1,2, 4-5, 7, 9-10, 17, & 19-28 do not exclude the component and are comprising claims and thus the presence of extra 
Applicant is advised that the disclosure in Table 2 is insufficient as a showing of unexpected evidence because Table 2 is not fully commensurate with the scope of the claims nor are the argued differences (scratch resistance, pinholes, and streaking) been demonstrated or claimed (the absence of a disclosure regarding scratch resistance, pinholes, and streaking is not evidence that the features are not present and applicant has not provided comparison results to show unexpected results). The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(1).
In regards to applicant’s argument that ‘175 provides a laundry list of solvents and no guidance regarding how they may affect the composition; applicant is advised that ‘175 discloses that ketones can be used in combination with alcohol solvents and that 1-methoxy-2-propanol is a suitable ketone solvent and thus renders the combination obvious because a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)). Applicant has not provided any evidence to the contrary. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(1).
Regarding applicant’s argument that drying temperatures are not obvious; the Office does not find this argument convincing because differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/Primary Examiner, Art Unit 1712